DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments made in claim 13 in the Amendment filed April 21, 2021 have been received and considered by Examiner.
New claims 21-29 presented in the Amendment filed April 21, 2021 have been received and considered by Examiner.

Examiner’s notes on amendments in claim 13 and new claims 22-26 and 28
Examiner notes that claim 13 as amended in the Amendment filed April 21, 2021 newly requires that the cylinder comprises a plurality of fibers, and that new claims 22-26 and 28 presented in the Amendment filed April 21, 2021 recite various structural and/or compositional requirements of the first and second sets of fibers of the respective first and second regions (resulting in a structural or compositional difference between the two sets of fibers) that are all newly recited in the Amendment filed April 21, 2021.

The new species election requirement made of record below has been made to address the newly recited subject matter in the Amendment filed April 21, 2021.

Election/Restrictions
This application contains claims directed to the following patentably distinct species, where the genus is: the structural or compositional difference between the first and second regions, where a plurality of first fibers are situated in the first region and a plurality of second fibers are situated in the second region. The species are:
(i) the first fibers have an average fiber diameter d1; wherein the second fibers have an average fiber diameter d2; and wherein d1 is not equal to d2 
(ii) the first fibers have an average aspect ratio ar1; wherein the second fibers have an average aspect ratio ar2; and wherein ar1 is not equal to ar2 
(iii) the first fibers have an orientation Ɵ1 within the insulation material; wherein the second fibers have an orientation Ɵ2 within the insulation material; and wherein Ɵ1 is not equal to Ɵ2 
(iv) the first fibers have a surface chemistry sc1; wherein the second fibers have a surface chemistry sc2; and wherein sc1 is not equal to sc2 
(v) the first fibers are held together in the first region by a cured binder composition bc1; wherein the second fibers are held together in the second region by a cured binder composition bc2; and wherein bc1 is not equal to bc2
(vi) the plurality of fibers includes a plurality of first glass fibers situated in the first region and a plurality of second glass fibers situated in the second region; wherein the first glass 
The species are independent or distinct because the identified species are not connected in any of design, operation, or effect under the disclosure. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 13-21, 27 and 29 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: there is a search and/or examination burden for the patentably distinct species as set forth above because at least reasons (a), (b), (c) and (d) of the following reason(s) apply:  
(a) the species have acquired a separate status in the art in view of their different classification;
(b) the species have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one species would not likely be applicable to another species;
(e) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.